PER CURIAM.
Appellant/respondent/wife appeals from a final judgment of dissolution of marriage which, in substance, (1) dissolved her thirty-one year marriage to appellee/petitioner/husband; (2) found that appellant had failed to prove that she was entitled to a special equity in any property of the husband and had failed to prove that she was entitled to alimony of any nature; (3) and found that appellant had sufficient financial resources and income to secure and pay for the services of an attorney. We affirm.
Appellant contends that the chancellor abused his discretion in refusing to award her (1) a special equity in appellee’s property, (2) alimony, and (3) attorney’s fees. The record, however, reveals that the chancellor’s findings have strong record support. In particular, we note that the parties had been separated for approximately seven years prior to the dissolution. During that *1175time, the income of appellant, a successful stock broker, was relatively equal to that of appellee, a real estate salesman. In addition, we note that appellant had supported herself during the seven year separation without the financial aid of appellee.
As the chancellor’s findings were based upon competent substantial evidence, the judgment appealed is hereby affirmed. See Shaw v. Shaw, 334 So.2d 13 (Fla.1976); Bucci v. Bucci, 350 So.2d 786 (Fla. 3d DCA 1977); Lytton v. Lytton, 289 So.2d 17 (Fla. 2d DCA 1974).
Affirmed.